Cline, Judge:
This is a suit against the United States, arising at the port of New York, in which the plaintiff claims that the collector *276of customs erred in assessing additional duty at tbe rate of 10 per centum ad valorem under section 304 (b) of the Tariff Act of 1930 on the ground that the merchandise was not legally marked at the time-of importation.
The record shows that the merchandise upon which the additional duty was assessed consists of olive oil imported in drums and the marking on the drums was stenciled thereon backwards, that is, the marking legend was “AISINUT FO TCUDORP” and the customs officers required that they be marked “PRODUCT OF TUNISIA” before they were released from customs custody.
We are of opinion that the marking appearing on the drums of olive oil at the time of importation was not in “legible English words” as-required by section 304 (a) of the Tariff Act of 1930. Accordingly,, the protest is overruled. Judgment will be entered in favor of the-defendant.